—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered April 23, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly exercised its discretion in summarily denying defendant’s request for new assigned counsel made on the day of trial, since defendant failed to make allegations of good cause for substitution that were sufficient to warrant inquiry by the court (People v Beriguette, 84 NY2d 978). Defendant’s application amounted to a request for reconsideration of a baseless request for new counsel previously denied by another Justice.
We perceive no abuse of sentencing discretion.
The arguments contained in defendant’s pro se supplemental brief are based on factual allegations dehors the record and are thus unreviewable on this appeal. Concur — Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.